 1

 2

 3

 4

 5

 6

 7                                                        The Honorable MARSHA J. PECHMAN
 8                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 9                                    AT SEATTLE
10   A.B., by and through her next friend             No. 14-cv-01178-MJP
     CASSIE CORDELL TRUEBLOOD, et al.,
11

12                                                    ORDER GRANTING STIPULATED
                       Plaintiffs,                    MOTION TO DISTRIBUTE
13                                                    CONTEMPT FUNDS
     v.
14
     WASHINGTON STATE DEPARTMENT
15
     OF SOCIAL AND HEALTH SERVICES,
16   et al.,

17                     Defendants.
18
              This matter comes before the Court upon the Parties’ Stipulated Motion to Distribute
19
     Contempt Funds in order to extend the term of employment for the DSHS Senior Project
20
     Manager and DRW Community and Legislative Liaison. Having considered the pleadings in the
21
     court file and otherwise being fully informed:
22
              IT IS HEREBY ORDERED that the Clerk of this Court shall disburse $625,475.00 to
23
     the Seattle Foundation. The Seattle Foundation shall disburse the funds pursuant to a contracts
24
     entered into with Plaintiffs and Defendants.
25

26



          ORDER GRANTING STIPULATED                   1
          MOTION TO DISTRIBUTE CONTEMPT
          FUNDS -- NO. 14-cv-01178-MJP
 1          IT IS FURTHER ORDERED that the Clerk of this Court is authorized and directed to
 2   draw a check on the funds deposited in the registry of the Court in the principal amount of
 3   $625,475.00 minus any statutory users fees, payable to the Seattle Foundation, by check which
 4   will be mailed or delivered to same at 1601 5th Avenue, Suite 1900, Seattle, WA 98010.
 5
            Dated this _22nd_ day of October, 2019.
 6

 7

 8

 9
                                         A
                                         Marsha J. Pechman
10                                       United States Senior District Judge
11
     Presented by:
12
     /s/ Randy Head                                   /s/ Kimberly Mosolf
13
     Nicholas A. Williamson, WSBA No. 44470           David R. Carlson, WSBA No. 35767
14   Randy Head, WSBA No. 48039                       Kimberly Mosolf, WSBA No. 49548
     Jessica Erickson, WSBA No. 43024
15   Office of the Attorney General                   Disability Rights Washington
     7141 Cleanwater Drive SW                         315 Fifth Avenue South, Suite 850
16   P.O. Box 40124                                   Seattle, WA 98104
     Olympia, WA 98504-0124                           (206) 324-1521
17
     (360) 586-6565                                   davidc@dr-wa.org
18   nicholas.williamson@atg.wa.gov                   kimberlym@dr-wa.org
     randy.head@atg.wa.gov
19   jessica.erickson@atg.wa.gov                      /s/Christopher Carney
                                                      Christopher Carney, WSBA No. 30325
20   Attorneys for Defendants                         Sean Gillespie, WSBA No. 35365
                                                      Kenan Isitt, WSBA No. 35317
21

22                                                    Carney Gillespie Isitt PLLP
                                                      315 5th Avenue South, Suite 860
23                                                    Seattle, Washington 98104
                                                      (206) 445-0212
24                                                    Christopher.Carney@cgilaw.com
25
                                                      Attorneys for Plaintiffs
26



       ORDER GRANTING STIPULATED                       2
       MOTION TO DISTRIBUTE CONTEMPT
       FUNDS -- NO. 14-cv-01178-MJP
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     ORDER GRANTING STIPULATED       3
     MOTION TO DISTRIBUTE CONTEMPT
     FUNDS -- NO. 14-cv-01178-MJP
